department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp b01 uilc internal_revenue_service national_office field_service_advice memorandum for jordan s musen associate area_counsel cc sb tho from james c gibbons branch chief cc pa apjp b01 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend mr petitioner mrs petitioner dollar_figurea dollar_figureb year year year year month x month y issue sec_1 whether the petitioners provided the internal_revenue_service irs with a valid_return for their year tax_year where the petitioners added the language estimated return at the top of their year form_1040 whether petitioners filed their year form_1040 with the irs where the petitioners submitted their return to a revenue_agent on or about month y year assuming that petitioners failed to file a valid_return whether sec_66 applies to this case conclusion sec_1 the form_1040 that is labeled estimated return is not a valid tax_return by simply estimating their year income the petitioners have failed to provide the irs with sufficient information to calculate the petitioners’ tax_liability in addition petitioners have failed to make an honest and reasonable attempt to satisfy the requirements of the tax law petitioners did not file their year form_1040 where they simply submitted their return to a revenue_agent under the facts provided sec_66 does not apply to this case facts petitioners’ year tax_year was selected for examination the irs did not have any record of receiving a tax_return for petitioners’ year tax_year in year the irs requested a copy of petitioners’ year tax_return in month x of year the irs filed a substitute for return for petitioners’ year tax_year in month y of year the petitioners provided the examining revenue_agent with their year form_1040 petitioners added the language estimated return at the top of the first page of the form_1040 the only income item reported on the form_1040 is dollar_figurea in taxable dividends from a corporation the petitioners reported itemized_deductions of dollar_figureb and after deducting dollar_figureb from dollar_figurea the petitioners reported a tax_liability of zero in addition attached to petitioners’ form_1040 was a letter from the petitioners’ tax_return_preparer which states that the form_1040 is an estimated return based on very limited information available due to the unavailability of the petitioners’ records according to the letter the petitioners’ records had been seized by two separate grand juries in addition the letter states that the corporation that paid dividends to the petitioners had its computer records destroyed by a former employee of the corporation the form_1040 was signed by both mr and mrs petitioner mr petitioner listed his occupation as retired parttime sic consulting mrs petitioner listed her occupation as general mgr because the form_1040 was labeled as an estimated return the revenue_agent did not process the petitioners’ year form_1040 in year the irs issued separate statutory notices of deficiency to mr and mrs petitioner for their year tax_year mr petitioner’s notice_of_deficiency made an adjustment for the dollar_figurea in taxable dividends reported on the petitioners’ year form_1040 as well as an adjustment for other taxable_income that third parties reported to the irs as having been paid mr petitioner during year in the statutory_notice_of_deficiency mailed to mrs petitioner the irs again made an adjustment for dollar_figurea in taxable dividends as well as adjustments for other taxable_income that third parties reported to the irs as having been paid mrs petitioner during year law and analysis the form_1040 provided by petitioner in month y of year does not constitute a tax_return in general individuals are required to file a tax_return every year sec_6012 such return must conform with the forms and regulations prescribed by the secretary sec_6011 in addition all taxpayers are expected to carefully prepare their returns and set forth fully and clearly all information required by such form sec_1_6011-1 the secretary has prescribed that the form_1040 is the form that individuals must use when they file a return 114_tc_136 steines v commissioner tcmemo_1991_588 here the petitioners received a sufficient amount of income requiring them to file a tax_return for year in addition petitioners are individuals and are therefore required to use the form_1040 petitioners did mail to an irs revenue_agent a form_1040 for their year tax_year at the top of the first page of the form_1040 the petitioners wrote estimated return such augmentation calls into question the validity of the return the u s supreme court has allowed documents that do not conform with forms prescribed by the secretary to be treated as valid returns see 464_us_386 293_us_172 280_us_453 the tax_court in 82_tc_766 aff’d 793_f2d_139 6th cir presented the supreme court’s requirements in the following four-part test first there must be sufficient data to calculate the tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury as suggested by the beard test the determination of whether a document submitted by a taxpayer is a valid tax_return depends on the facts and circumstances of each specific document the ninth circuit has held that a return that contains nothing but zeroes constitutes a valid_return see 618_f2d_74 9th cir further in certain circumstances the courts have allowed as a valid_return form 1040s that have language that was added to the form by a taxpayer see mccormick v peterson cv93-2157 e d n y u s tax cas cch big_number acq 1998_2_cb_1 the court allowed as valid a return where the taxpayer added the words under protest beneath his signature on the form_1040 berger v commissioner tcmemo_1996_76 adding a disclaimer statement that the taxpayer was signing the return under duress by court order did not invalidate the return 849_f2d_365 9th cir adding signed involuntarily under penalty of statutory punishment below the signature did not render the form_1040 subject_to the sec_6702 frivolous_return penalty there are situations however where a taxpayer will add language to a form_1040 that renders such form invalid in jenkins v commissioner tcmemo_1989_617 the taxpayer filed a return with a modified jurat instead of declaring under penalty of perjury that her return was true correct and complete the taxpayer instead declared under penalty of perjury that her return was estimated id the tax_court held that taxpayer’s return was invalid id we know of no authority that holds that taxpayers need only estimate their taxes on their return a person who merely estimates her taxes is not making an ‘honest and reasonable attempt’ to meet the requirements of the code also given the language on the return that petitioner’s taxes were ‘estimated ’ respondent would not be able to calculate petitioner’s actual tax_liability id the united_states court_of_appeals for the ninth circuit the appellate venue for the instant case has held that the filing of an admittedly incomplete inaccurate and estimated return does not of itself relieve the tardy taxpayer of liability for a failure_to_file a return penalty ferrando v united_states 242_f2d_582 9th cir in addition other courts have also held returns invalid that are labeled either a tentative_return or where a taxpayer only approximates his income see 105_f2d_488 8th cir corporation filed a form_1120 that was signed by the corporation’s president and stamped tentative_return the court held that such return was not a valid tax_return in re george colin 260_br_612 bankr d mass date for debtor’s tax_year debtor submitted a form_1040 which listed both his adjusted_gross_income and total income as being approximately dollar_figure-dollar_figure for his tax_year debtor submitted a form_1040 in which he reported his taxable_income as approximately dollar_figure this was the only line completed on his form_1040 the court held that neither of these returns were valid tax returns applying the beard test as well as other relevant case law the petitioners have failed to file a valid tax_return for their year tax_year the first part of the beard test requires that taxpayers provide sufficient information for the irs to calculate the taxpayers’ actual tax_liability on the first page of the form_1040 the petitioners stated that their form_1040 was only estimated further the letter attached to the return which represents that the return was prepared with very limited information because the petitioners’ records had been seized by two separate grand juries also calls into question the accuracy of the dollar_figurea reported as taxable dividends similar to the return that was filed in jenkins the petitioners utilizing estimates have made it impossible for the irs to compute the petitioners’ actual year tax_liability accordingly petitioners have failed to meet the first part of the beard test the third part of the beard test is that the taxpayers must make an honest and reasonable attempt to satisfy the requirements of the tax law again as the tax_court held in jenkins a taxpayer who simply estimates his taxes has not made an honest and reasonable attempt to satisfy the requirements of the tax law required by the beard test further petitioners’ tax_return_preparer claims that the petitioners’ year tax_return could not be accurately computed because petitioners’ records have been seized there is no evidence however regarding what steps the petitioners have taken to obtain copies of the seized records or what method the petitioners used to reconstruct the taxable_income that was actually reported on their year return finally there is other evidence on the face of the return that calls into question whether petitioners have made an honest and reasonable attempt at preparing their year tax_return both mr and mrs petitioner describe themselves as having occupations mr petitioner claims to be a part-time consultant and mrs petitioner claims to be a general manager there is no evidence regarding the income either person received during year from their respective occupations line of the form_1040 which is where taxpayers would normally list wages salaries tips etc has been left blank line of the form_1040 which is where taxpayers would normally list business income or loss has also been left blank further no schedule c was attached to petitioners’ year form_1040 unlike the taxpayers in long where the taxpayers placed zeroes on each line the petitioners in this case have simply left such lines blank entering nothing while asserting to be gainfully occupied does not evince an honest and reasonable attempt at preparing an accurate year tax_return based on the case law above the petitioners have failed to provide to the irs a valid tax_return for their year tax_year to the irs petitioners failed to properly file their year tax_return apart from the validity of petitioners’ year form_1040 the petitioners have failed to comply with the filing_requirements of the internal_revenue_code individuals are generally required to file a tax_return every year sec_6012 where a taxpayer is required to file a return that taxpayer is required to file such return i ii in the internal_revenue_district in which is located the legal residence or principal_place_of_business of the person making the return or at a service_center serving the internal_revenue_district referred to in clause i as the secretary may by regulations designate sec_6091 and ii further whenever instructions applicable to income_tax returns provide that the returns be filed with a service_center the returns must be so filed in accordance with the instructions sec_1 c in the alternative sec_1_6091-2 provides that the return may be hand carried to the district_director or with any person assigned the administrative supervision of an area zone local office constitution a permanent post of duty or within the internal_revenue_district of such director in this case the petitioners did not hand carry their year tax_return to the district_director any person assigned the administrative supervision of an area zone or post of duty or file their year tax_return with the appropriate service_center instead the petitioners mailed their return to the revenue_agent examining their year tax_return the courts have held that where a taxpayer provides his or her tax_return to a revenue_agent such return has not been properly filed as required by sec_6901 78_tc_412 see also friedmann v commissioner tcmemo_2001_207 the revenue_agent was not the prescribed place for filing taxpayer’s and tax returns pursuant to sec_6091 metals refining ltd v commissioner tcmemo_1993_115 taxpayer’s supposed delivery of returns to irs agents does not comply with the requirements of sec_6091 green v commissioner tcmemo_1993_152 aff’d without opinion 33_f3d_1378 5th cir petitioner contends that he gave a copy of his return to an irs employee when he was imprisoned in mississippi however giving a delinquent_return to an irs agent does not constitute a filing kotovic v commissioner tcmemo_1959_177 as supported by the case law because the petitioners mailed their year return to the examining revenue_agent rather than to the appropriate service_center the petitioners have not properly filed their year return as required by sec_6091 accordingly the petitioners have not filed a tax_return for their year tax_year sec_66 does not apply to this case sec_66 provides for the treatment of income in community_property states pursuant to this section the secretary may disallow the benefits of any community_property law to any taxpayer with respect to any income if such taxpayer acted as if solely entitled to such income and failed to notify the taxpayer’s spouse before the due_date including extensions for filing the return for the taxable_year in which the income was derived of the nature and amount of such income sec_66 we do not find it necessary to rely upon sec_66 in this case the deficiency notices take a whipsaw_position and make an adjustment of dollar_figurea on each spouse’s notice taking this position ensures that the spouses cannot claim that dollar_figurea or some portion of it belongs to the spouse against whom an adjustment was not made on that separate spouse’s respective statutory_notice_of_deficiency with this position there is no need to disregard community_property_laws with respect to either mr or mrs petitioner additionally we note that for sec_66 to apply to a taxpayer respondent must show that the taxpayer acted as if solely entitled to the income in question and that the taxpayer failed to notify his or her spouse of the nature and amount of such income prior to the due_date including extensions for filing the return thus sec_66 would be applicable only if there were evidence that one of the petitioners acted as if solely entitled to the dividend income see layman v commissioner tcmemo_1999_218 to date our office is not aware of any such evidence case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
